Case 8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 1 of 24 PagelD 2

NUMBER: SAA-QI22V-VTX5-HQKX-QULUJUM-7452 A93A-RP-001

SITCOMM ARBITRATION ASSOCIATION
1001 SOUTH WHITE OAK ROAD
WHITE OAK, TEXAS 75693
+ 1 (877) 631-1722
Website: saalimited.com Email: support@saalimited.com

IN THE MATTER OF ARBITRATION BETWEEN THE FOLLOWING PARTIES:
ROBERT BRIANT PATERSON, ET AL. CASE NO.: SAARP-A93A-052919-SLG@

CLAIMANT,
v. 9 UNITED STATES CODE

BANK OF NEW YORK MELLON,

SHELLPOINT MORTGAGE SERVICING, ET AL.., THE COMMON LAW
RESPONDENT(S). SEALED: GP

SUMMARIZATION OF THIS ARBITRATOR’S
FINAL AWARD

I. Clarification
1. The original award was referenced to each Respondent in respect to treble damages,
therefore; this Arbitrator sees fit to provide clarification.

2. Itis uniformly settled that a court's right to vacate or modify an arbitration award is

ov
we

extremely limited. That said, many state arbitration statutes, as well the Federal Arbitration Aq
and the Uniform Arbitration Act, allow correction or modification for an evident miscalculation
in the arbitrator’s award. See, e.g., 9 U.S.C. § 11 {a).
3. Many state courts have held that an award can be corrected only for “miscalculations”
that appear on “the face of the award” and for mathematical errors that are “patently clear.”!
4. This Arbitrator, Sandra Goulette; has been appointed in the above referenced matter on
behalf of SITCOMM Arbitration Association to settle and resolve any and all disputes arising
thereunder by arbitration under the authority of the Federal Arbitration Act.
5. An arbitration hearing was held on May 08, 2019 at which time the Arbitrator reviewed
all contractual agreements and documentary evidence submitted by the parties in this matter.
6. This Arbitrator fully considered and granted the Claimant's request for. summary
disposition and further considered all the evidence in reference to the Contract Item No.: Robert-
prt

Briant:Paterson263750755°, its terms, promises, and obligations; as well as the facts in supp¢

as presented during the arbitration of this controversy. -

 

1 Fogal v. Stature Const., Inc., 294 §.W.3d 708 (Tex. App. 2009); Jones v. Summit Ltd. P’ship Five, 635 N.W.2d 267 (Neb.
2001); Cole v. Hiller, 715 So. 24451 (La. Ct. App. 1998); Foust v. Aetna Cas. & Ins. Co., 786 P.2d 450 (Colo. App. 1989);
Severtson v. Williams Constr. Ca., 173 Cal. App. 3d 86 (1985); Morrison-Knudsen Co., Inc. v. Makahuena Corp., 675 P.2d (760
(Haw. 1983); Carolina Virginia Fashion Exhibitors, inc. v. Gunter, 255 S.E.2d 414 (N.C, Ct. App. 1979).

Page | 1 SITCOMM ARBITRATION ASSOCIATION

 
Case 8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 2 of 24 PagelD 3

NUMBER: SAA-QI22V-VTX5-HQKX-QULUJUM-7452 A93A-RP-001

7. The summarization of this Award is based on this Arbitrator’s need to clarify some
pertinent information. On or about January 03, 2019 the Claimant and Respondent(s) entered
into a written, irrevocable, binding contractual agreement which included an arbitration clause
Both parties entered into a legally binding contractual relationship and this Arbitrator found that
no fraud in the inducement to contract or fraud in the factum was present. Thus, Respondent(s)
are bound to the terms and obligations agreed upon and imposed on them. To date, the
Respondent(s) have failed to respond to the Claimant and this Arbitrator has found that the
Respondent(s) were not willing to participate in the hearing.

8. Therefore, after careful consideration of the evidence presented’, this Arbitrator finds as
follows:

1. This Arbitrator finds that the Claimant as well as the Respondent(s) are consenting
adults, having attained the age of the majority; not a minor, not an infant, not a delinquent,

and/or a decedent. All parties are fully capable of entering into and negotiating contracts; and

il. I do not find any of the parties to be suffering from a mental disease and/or defect that

would have prevented and/or interfered with their knowing and intentional entering into the

binding contractual agreement; and

ili. The arbitration hearing was held on May 08, 2019 at which time this Arbitrator

reviewed all contractual agreements and documentary evidence submitted by the parties in this

matter.

iv. This Arbitrator fully considered and grated the Claimant’s request of February 17,

2019 for summary disposition and further considered all the evidence in reference to the

contractual agreement.

v. The arbitration hearing was held on May 08, 2019 at which time this Arbitrator

WF

reviewed all contractual agreements and documentary evidence submitted by the parties in thi

matter.
Vi. This Arbitrator finds that the Respondent(s) have failed to fully perform to the terms
of the agreement and that the Claimant is entitled to immediate and unconditional remedy as

prescribed within the terms of the contractual agreement; and

vii. A prior relationship did exist between the parties and the Respondent(s) had an

 

4 WL 11370123, (S.D.N.Y. March 28, 2014).

2 Singh v. Raymond James Fin. Servs., ine., No. 13-cv-1323, 201
(quoting Barbier v. Shearson Lehman

“(T]ypically, ‘arbitrators need not explain their rationale for an awar
Hutton Inc., 948 F.2d 117, 121 (2d Cir. 1991)).

Page | 2 SITCOMM ARBITRATION ASSOCIATION

 
Case 8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 3 of 24 Page

D4

NUMBER: SAA-QI22V-VTX5-HQKX-QULUJUM-7452 A93A-RP~001

obligation to respond to the reasonable request of the Claimant; and
viii. | The Respondent(s) failed to provide proof that they have not received and/or been
notified of the existence of the contractual agreement and of their right to waiver; and

Ix. The Respondent(s) failed to respond to the contractual agreement mailed with proo

of service by the Claimant on January 03, 2019 which constituted an act of “tacit acquiescence;

and

X. The Respondent(s) have failed to fully perform to the terms of the agreement and the

A

Claimant is entitled to immediate and unconditional remedy as prescribed within the terms of the

contractual agreement; and

9. Furthermore, this Arbitrator finds that the amount stipulated to be paid to the

Claimant is $ 360,000.00 (Three Hundred and Sixty Thousand U.S. Dollars and No Cents)

from Respondent BANK OF NEW YORK MELLON, as stipulated according to the terms

of the contractual agreement as agreed to by the parties; and

10. The amount stipulated to be paid to the Claimant is $ 360,000.00 (Three Hundred
Sixty Thousand U.S. Dollars and No Cents) from Respondent SHELLPOINT
MORTGAGE SERVICING, as stipulated according to the terms of the contractual

agreement as agreed to by the parties; and

11. The total combined award amount is $ 720,000.00 (Seven Hundred Twenty
Thousand U.S. Dollars and No Cents) as stipulated according to the terms of the

contractual agreement as agreed to by the parties.

12. The Respondent(s) have thirty (30) days from receipt of this Award to comply with the

~~

decision of this Arbitrator. In the event that the Respondent(s) fail to comply with the decisio

of this Award, this Arbitrator may revisit this matter upon request of the Claimant and according

to the terms and conditions of the contractual agreement, to modify this Award in an amount

equivalent to two times the determination of this Arbitrator for each Respondent.

13. The contract stated that any final and binding arbitration award may be confirmed in any

United States District Court, pursuant to Title 9 of the United States Code §9 and §13. The

Supreme Court has explained, “[t]here is nothing malleable about ‘must grant,’ which

unequivocally tells courts to gran

exceptions applies.”? A Judicial review of an arbitrator’s award is extremely limited, and the

 

3 Hall St. Assocs., L.L.C. v. Mattel, Inc., 552. U.S. 576, 587 (2008).

t confirmation in all cases, except when one of the ‘prescribed’

SITCOMM ARBITRATION ASSOCIATION

Page [3

 
ees

erase

PNA, Ren Fm RTE Ad eka aaa

BE Dapne sa eee teh ee oon

we

 

—Z

 

(Case 8. 19-7 mc- 00069- JSM- SPE Document 1- 1 tiled 06/12/19 |

 

SITCOMM “ARBITRATION AS SOCIAL. ye
1001 South White Oak Road | ey
White Oak, Texas 75693 he

+1 (877) 631-1722

Website: www.saalimited.com Email: support@saa imited.com'

COM IG Ce

 

Office of the Committee

This Certification is not valid for use anywhere within the United States of America, its
territories or possessions. This Certification does not certify the content of the document for

which it is issued.

I, Aiden Bennett, Committee Member of SITCOMM Arbitration Association, under
and by virtue of the authority vested in me by the Federal Arbitration Act Title 9 Sections 1-9 of

the United States Code, Do Hereby Certify that:

Sandra Goulette

This Arbitrator has created and executed the attached Arbitration Award, was on the dats
thereof, the duly qualified Arbitrator for SITCOMM Arbitration Association whose official act

Ass

Or

as such should be given full faith and credit in all Courts and Justice and elsewhere.

In Testimony Whereof, I hereunto set m}
hand and have caused to be pgitixed
director’s autograph, on this /d” gm day 2 e/]
year of 5 month, in the year of our Lord.

les

Aden Qennett

Alden Bennett
SITCOMM ARBITRATION ASSOCIATION COMMITTEE MEMBER

 

 

No. SAA-QI22V-VTX5-HQKX-QULUJUM-7452-PATERSON

 

 

   
  

a

UVv@DOd |

  
 

f CleN

5s
E
3

Perera) reer er eT
Case 8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 5 of 24 pao 6
Ot

NUMBER: SAA-QI22V-VTX5-HQK X-QULUJUM-7452 A93A-RP-

SITCOMM ARBITRATION ASSOCIATION
1001 South White Oak Road
White Oak, Texas 75693
+ 1 (877) 631-1722
Website: saalimited.com Email: support@saalimited.cam

FINAL ARBITRATION AWARD

Sitting in the following composition:

Committee Member: Alden A. Bennett
Houston, Texas

Arbitrator: Sandra Goulette
Laurel, Mississippi

In the Matter of the Arbitration Between the Following Parties:

ROBERT-BRIANT PATERSON, ET AL.,

CLAIMANT,
Vv. Contract No.: SAARP-A93A-050619-SLI

Gr

BANK OF NEW YORK MELLON, ET AL.,
SHELLPOINT MORTGAGE SERVICING, ET AL.,

RESPONDENTSS).

9 UNITED STATES CODES §1, §2, AND|§9
THE COMMON LAW

SEALED.

SITCOMM ARBITRATION ASSOCIATION Page Hof 20

 
Case 8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 6 of 24 Page

AUMBER: SAA-QI22V-VTX5-HQKX-QULUJUM-7452 A93A-RP-O01

IN THE MATTER OF THE ARBITRATION BETWEEN:

oP

§
ROBERT-BRIANT PATERSON, ET AL., §
§
§ Contract No.: SAARP-A934-050619-SL
CLAIMANT, §
v. § RESOLUTION TO DISPUTE
§ RESOLUTION COMPLAINT
BANK OF NEW YORK MELLON, ET AL., §
SHELLPOINT MORTGAGE SERVICING, ET AL, §
§
§ 9 UNITED STATES CODES
§ §1, §2, AND §9
RESPONDENT(S). §
§ THE COMMON LAW
§
§ SEALED.
FINAL ARBITRATION AWARD

 

Breach or violation of required contract terme:

The parties have agreed that a judgment of the court shall be entered upon the award made
pursuant to the arbitration, and shall specify the court, then at any time within one year after the
award is made any party to the arbitration may apply to the court so specified for an order
confirming the award, and thereupon the court must grant such an order unless the award is
vacated, modified, or corrected as prescribed in sections 10 and 11 of this Title. If no court is
specified in the agreement of the parties, then such application may be made to the United States
court in and for the district within which such award was made. Notice of the application shall be
served upon the adverse party and thereupon the court shall have jurisdiction of such party as
though they had appeared generally in the proceeding. If the adverse party is a resident of the
district within which the award was made, such service shall be made upon the adverse party or
their attorney as prescribed by law for service of notice of motion in an action in the same court. if
the adverse party shall be a nonresident, then the notice of the application shall be served by the

marshal of any district within which the adverse party may be found in like manner as other process

of the court.!

Arbitrator’s Name: Sandra Goulette
Hearing Location: Laurel, Mississippi
This Arbitrator, Sandra Goulette; having considered the Claimant’s request for dispute
resolution on complaint, finds the following:
Jurisdictional Allegations:
° This Arbitrator has Subject Matter Jurisdiction, SMJ; as acknowledged by 9 U.S.

Codes §1, §2, §9; 28 U.S. Code §§ 1346; and the established common law not limited to the following
specifics:

a. That Robert-Briant Paterson is a citizen of the state of Florida: -
b. That the Respondent(s)
i. BANK OF NEW YORK MELLON, ET AL.,

 

’ July 30, 1947, Ch. 392, 61 Stat. 672.

SITCOMM ARBITRATION ASSOCIATION Page 2jof 20

 
Case 8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 7 of 24 Page

D8

NUMBER: SAA-QI22V-VTX5-HQKX-QULUJUM-7452 A93A-RP;001

ii. SHELLPOINT MORTGAGE SERVICING, ET AL.

__. Have entered into an agreement whereby they knowingly and intentionally agreed to

the following “... Failure and or refusal to respond and provide the requested and necessary Proof

Claims shall be held and noted as agreed to by all parties, that a general response, a nonspecific

of

response, or a failure to respond with specificities and facts and conclusions of common law, and/or to

provide the requested information and documentation that is necessary and in support of the
agreement shall constitute a failure and a deliberate and intentional refusal to respond and as a
result thereby and/or therein, expressing the defaulting party’s consent and agreement to said fad
and as a result of the self-executing agreement, the following is contingent upon their failure to
respond in good faith, with specificity, with facts and conclusions of common-law to each and ever
averment, condition, and/or claim raised: as they operate in favor of the Claimant, through “tacit
acquiescence.” Respondent(s) NOT ONLY expressly affirm the truth and validity of said facts set
established, and agreed upon between the parties to the Conditional Acceptance for Value and

counter offer/claim for Proof of Claim, also Respondent(s); have agreed and consented to

ts

Respondent(s) having a duty and obligation to provide the requested and necessary Proof of Claims

which has created and established for Respondent(s) an estoppel in this matter(s), and ALL

matter(s) relating hereto; and arising necessarily therefrom; and

2 The above-captioned matter was set for arbitration after the receipt of the application

and dispute resolution complaint on February 17, 2019; and

3. This Arbitrator has notified all parties listed above (a copy of proof of notification is
permanently affixed to this record by reference) granting each party the opportunity to submit
documentation, records, proofs, evidence, exhibits, affidavits related to the instant matter, the
contract Robert-Briant:Paterson263750755®, its terms, premises, promises, and obligations on o1

about January 03, 2019; and

4, The Respondent(s) in a related action have made a claim against the Claimant of this

instant matter related to the Claimant's interests and/or properties. There exists a matter in dispute

and/or controversy associated with the contractual agreement, thereby extending jurisdiction to this

body to proceed as per the terms of the agreement, as well as relevant laws and facts in support 4s

presented during the arbitration of this controversy; and

5. The parties entered into a legally binding contractual relationship with each other and

this Arbitrator finds that there is no fraud and/or any attempt to induce fraud and/or to commit

fraud, and/or inducement of contract, and/or fraud in the factum respecting the instant matter and

contract. Thus, the parties are bound by the terms and obligations agreed upon and imposed uppn

them as a direct result of the contractual agreement: and

SITCOMM ARBITRATION ASSOCIATION Page

3 of 20

 
Case 8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 8 of 24 PagelD 9
NUMBER: SAA-QI22V-VTX5-HQKX-QULUJUM-7452 A93A-RPHOO!
6. This Arbitrator finds that all the elements that form a contractual agreement and a legally

commercial binding obligatory relationship are present; and
7. The contract clearly expresses the method of settlement and resolution of all disputes

arising thereunder shall be settled by arbitration under the authority of the standards of common

law arbitration, the Federal Arbitration Act, and further stipulated and appointed this Arbitrator

listed herein as agreed upon as the Arbitrator of record. Neither party has objected, protested, and/or

attempted to amend any portion and/or provision at any time of the contract, the contract status t

all final and binding arbitration awards may be confirmed by any court in America having origing

jurisdiction pursuant to Title 9 United States Codes §9 and §13; and

8. It has been alleged and thoroughly proven that the Respondent(s) listed above have by
their own accord agreed to all the terms of the contract, that they have committed the offenses
claimed in the contract and have acted against the interests of the Claimant's, depriving them of
their right to property, their right to contract, the right to The Pursuit of Happiness and the
enjoyment of life. They have admitted and agreed that they have violated the Claimant's
constitutional and common law rights, that they had intentionally, knowingly and deliberately fa

to perform as agreed, have forsook their obligatory duty of care and thus created a dispute that

requires a resolution by SITCOMM ARBITRATION ASSOCIATION (Hereinafter “SAA”) and/or any

subsequent award; and

9. The parties stipulated and agreed that the related matters including any judgments
associated thereto, any claims, and any collateral attacks; by the Respondent(s) are null and void
any effect and shall not be binding on the Claimant retroactively and henceforth: and

10. The contract stated that punitive damages can be optionally assessed, however; the
contract remains silent as to any case that would direct the Arbitrator to direct a formula to
determine punitive damages. It is deemed that punitive damages may be warranted if the
Respondent(s) do not voluntarily comply with this award. In such an event, this Arbitrator may
impose punitive damages at a rate of three times the amount of the actual damages in addition to
other remedies awarded.”

11. The parties did have a prior relationship and the Respondent(s) had an obligation to
respond to the reasonable requests of the Claimant. One of those requests being that the
Respondent(s) provide an accounting and that such accounting be truthful and certified as being
wholly accurate. As the custodian of record, a position for which the Respondent(s) volunteered,
accepted such responsibility and have yet to rebut such a presumption. This Arbitrator finds that

they were duty-bound and have breached their fiduciary duty of care, supporting their willful and

 

? Pacific Mutual Life Insurance Company vs. Haslip, 499 US 1 (1991).

hat

1

led

of

SITCOMM ARBITRATION ASSOCIATION Page 4 of 20

 
Case 8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 9 of 24 Pagelb 10

NUMBER: SAA-Q122V-VTX5-HQK X-QULUJUM-7452 A93A-RP

intentional as well as deliberate default respecting the irrevocable binding contractual agreement

that is coupled with interests; and

12. Further, this Arbitrator finds that the contractual agreement does highlight and note a

settlement offer whereby the parties stipulate within the body and framework of the agreement

(“Contract” “Agreement”) in line with the Tucker Act and have agreed to certain and specific termp

under and in line with the contractual agreement; and

13. There is complete diversity of citizenship between the parties; and

14. The amount in controversy exceeds the sum of $75,000.00, exclusive of interest, costs,
fees and assessments; and

15. That the venue is proper in any court of original jurisdiction wherein either the

Arbitrator resides or chosen by the Claimant as stipulated in the contractual agreement and that

001

any orders compelling witness attendance, provisional remedies, equitable relief, interim awards are

to be issued and enforced according to the terms of the contract as stipulated in the agreement; and

16. That the parties have agreed that all pre-existing as well as existing contractual

Agreements between the parties, no matter their scope, subject matter, and/or detail are superseded

and extinguished by the contractual agreement referenced and related hereto; and

the United States Court of Federal claims as the exclusive jurisdiction for said Court of Claims for

damages against the United States under contract in excess of $10,000.00. Since this matter is

Should the Claimant elect; that jurisdiction for the final award may be had under the Tucker Actin

against an institution registered and licensed with the United States, during the time of its conduct

is construed as one and the same as a matter of law; the Federal Court of Claims would be at the

election of the Claimant, a chosen proper jurisdiction to have the matter determined under comnjon-

law and/or as stipulated in the contract at any court of original jurisdiction.

BASIS FOR ARBITRATION:

17. On or about January 03, 2019: The Claimant and the Respondent(s) entered into a written,

self-executing, binding, irrevocable, contractual agreement coupled with interests, for the complete

resolution of their misconvictions and other conflicts respecting their previous relationship. The

Respondent(s) made an attempt to change the terms of that contractual agreement and the Claimant

presented a counter offer or conditional acceptance of the offer to the Respondent(s). The record
clearly documents that the Respondent(s) have failed to properly respond after they received the
counter offer, whereby such nonresponse would equate to tacit acquiescence thereby creating an
estoppel respecting the Respondent(s) and any future claims and/or prior claims and/or present
claims associated with this instant matter.

18. It appears that a dispute has arisen under the agreement between the parties and it is

the subject matter at bar. The Claimant contends that after agreeing to the terms of the contra¢t,

the Respondent(s) have failed to fully perform to the terms of the agreement and that the Claimant

SITCOMM ARBITRATION ASSOCIATION Page

 

5 of 20
Case 8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 10 of 24 Page

NUMBER: SAA-QI22V-VTX5S-HQKX-QULUJUM-7452 A93A-RP-

is entitled to immediate and unconditional remedy as prescribed within the terms of the contractud
agreement. The Claimant has demanded liquidation of the estate/trust and the Respondent(s) hav
failed to act.

19. The contractual agreement stipulates that the Arbitrator may adjust the amount of the
award to include fees, adjustments, costs, and other expenses.

20. The contractual agreement provided for arbitration of disputes at SITCOMM
ARBITRATION ASSOCIATION, which stated in relevant part:

That the arbitration process is binding on all parties and is the sole and exclusive remedy for
redressing any issue associated with this agreement. That this agreement supersedes and predate
as well as replaces any and all prior agreements between the parties, and is binding on all parties
and irrevocable, and the parties agreed to the terms and conditions of this agreement upon default
the defaulting party as of the date of the default...

ARBITRATION- AN ADMINISTRATIVE REMEDY COGNIZABLE AT COMMON-LAW

Dii

—

w

of

21. ADDITIONALLY, it is exigent and of consequence for the Claimant to inform Respondent(s),

in accordance with and pursuant to the principles and doctrines of “clean hands” and “good faith,”
that by Respondent(s) failure and/or refusal to respond and provide the requested and necessary
Proof of Claims; it shall be held and noted and agreed to by all parties, that a general response, a

nonspecific response, or a failure to respond with specificities and facts and conclusions of common

law, and/or to provide the requested information and documentation that is necessary and in supgort

of the agreement shall constitute a failure and a deliberate and intentional refusal to respond and as

a result thereby and/or therein, expressing the defaulting party’s consent and agreement to said

facts and as a result of the self-executing agreement, the following is contingent upon their failure to

respond in good faith, with specificity, with facts and conclusions of common-law to each and every
averment, condition, and/or claim raised; as they operate in favor of the Claimant, through “tacit
acquiescence,” Respondent(s) NOT ONLY expressly affirm the truth and validity of said facts set,
established, and agreed upon between the parties to the Conditional Acceptance for Value and
counter offer/claim for Proof of Claim and Respondent(s); have agreed and consented to

Respondent(s) having a duty and obligation to provide the requested and necessary Proof of Claims
which will create and establish for Respondent(s) an estoppel in this matter(s), and ALL matters
relating hereto; and arising necessarily therefrom: and
22. In accordance with and pursuant to this agreement: a contractually (consensual) binding
agreement between the parties to the Conditional Acceptance for Value and counter offer/claim for
Proof of Claim to include the corporate Government Agency/Department construct(s) whom
Respondent(s) represents/serves) as well as, ALL officers, agents, employees, assigns, and the lik
service to Respondent(s) will not argue, eontrovert, oppose, or otherwise protest ANY of the facts

already agreed upon by the parties set and established herein: and necessarily and of consequen¢e

w
ee
3

SITCOMM ARBITRATION ASSOCIATION Page 6 of 20

 
vA

Ca 8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 11 of 24 Page

(MBER: SAA-QI22V-VTX5-HQKX-QULUJUM-7452

arising therefrom, in ANY future remedial proceeding(s)/action(s), including binding arbitration and
confirmation of the award in the District Court of the United States at any competent court under
original jurisdiction, in accordance with the general principles of non-statutory Arbitration, wherein
the Conditional Acceptance for the Value/Agreement/Contract no. Robert-
Briant:Paterson263750755° constitutes an agreement of all interested parties in the event of a
default and acceptance through silence/failure to respond when a request for summary disposition |of
any claims or particular issue may be requested and decided by the Arbitrator, whereas a designated
Arbitrator was chosen at random, who is duly authorized, and in the event of any physical or mental
incapacity to act as Arbitrator, the Claimant shall retain the authority to select any
neutral(s)/Arbitrator(s) that qualify pursuant to the common law right to arbitration, as the
arbitration process is a private remedy decided upon between the parties and with respect to this
contractual agreement; the defaulting party waives any and all rights, services, notices, and consents
to the Claimant and or the Claimant’s representative selection of the Arbitrator thereby constituting
agreement and any controversy or claim arising out of or relating in any way to this Agreement oy
with regard to its formation, interpretation or breach, and any issues of substantive or procedural]
arbitrability shall be settled by arbitration, and the Arbitrator may hear and decide the controverpy
upon evidence produced although a party who was duly notified of the arbitration proceeding did pot
appear; that the Claimant deems necessary to enforce the “good faith” of ALL parties hereto within
without respect to venue, jurisdiction, law, and forum the Claimant deems appropriate. “An
arbitrator's award should not be vacated for errors of law and fact committed by the arbitrator and
the courts should not attempt to mold the award to conform to their sense of justice.”3
22. Further, Respondent(s) agree that the Claimant can secure damages via financial lien on
assets, properties held by them or on their behalf for ALL injuries sustained and inflicted upon the
Claimant for the moral wrongs committed against the Claimant as set, established, agreed and
consented to herein by the parties hereto, to include but not limited to: constitutional impermissiple
misapplication of statute(s)/law(s) in the above referenced alleged Commercial/Civil/Cause: fraud,
conspiracy (two or more involved); trespass of title, property, and the like; and, ALL other known
moral wrongs committed through ultra vires act(s) of ALL involved

and unknown trespasses and

herein; whether by commission or omission. Final amount of damages to be calculated prior to

submission of Tort Claim and/or the filing of lien and the perfection of a security interest via a

~—

Uniform Commercial Code Financing One (1) Statement; estimated in excess of TEN (10) Milliox
dollars (USD- or other lawful money or currency generally accepted with or by the financial markets
in America) and notice to Respondent(s) by invoice. Per Respondent(s) failure and/or refusal to

provide the requested and necessary Proof of Claims and thereby: and therein consenting and

 

3 Aftor v. Geico Insurance Co., 110 AD3d 1062, 974 NYS2d 95 (2nd Dept., 2013).

SITCOMM ARBITRATION ASSOCIATION

 

A93A-RP-001

Page 7 of 20
/

/

/

Case 8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 12 of 24 Page

g
UM BER: SAA-QI22V-VTX5-HQK X-QULUJUM-7452
/

agreeing to ALL the facts set, established, and agreed upon between the parties hereto, shall

constitute a self-executing binding irrevocable durable general power of attorney coupled with

interests. This Conditional Acceptance for Value and counter offer/claim for Proof of Claim becom

the security agreement under commercial law whereby only the non-defaulting party becomes the

secured party, the holder in due course, the creditor in and at commerce. It is deemed and shall

always and forever be held that the Claimant and all property, interest, assets, estates, trusts

commercial or otherwise shall be deemed consumer and household goods not-for-profit and or gain,

private property, and exempt, not for commercial use, nontaxable as defined by the Uniform

Commercial Code Article 9 §102 and Article 9 §109 and shall not in any point and/or manner, past,

D13

A93A-RP-001

w
“a

present and/or future be construed otherwise- see the Uniform Commercial Code Articles 3, 8, and 9.

23. Respondent(s) have allowed the ten (10) Calendar days or twenty (20) Calendar days total if

request was made by signed written application for the additional ten (10) Calendar days to elaps

w

without providing the requested and necessary Proof of Claims for which Respondent(s) have entered

into fault and the Claimant has transmitted a Notice of Fault and Opportunity to Cure and Contest
Acceptance to the Respondent(s); wherein Respondent(s) were given an additional three (3) days (72

hours) to cure Respondent(s) fault. Respondent(s) failed or otherwise refused to cure Respondent(s)

fault and Respondent(s) are found in default and thereby: and therein, Respondent(s) have

established Respondent(s) consent and agreement to the facts contained within the Conditional

Acceptance for Value and counter offer/claim for Proof of Claim as said facts operate in favor of the |

Claimant: e.g., that the judgment of alleged “court of record” within the above referenced alleged

Commercial/Civil/Cause is VOID AB INITIO for want of subject-matter jurisdiction of said venue

insufficient document (Information) and affidavits in support thereof for want of establishing a claim

of debt} want of Relationship with the “source of authority” for said statute(s)/law(s) for want of

privity of contract, or contract itself; improperly identified parties to said judgment, as well as said

dispute/matter; and,

24. Respondent(s) agreed and consented that Respondent(s) do have a duty and obligation to
Claimant; as well as the corporate Government Department/agency construct(s) Respondent(s)

represents/serves, to correct the record in the alleged Commercial/Civil/Cause and thereby; and

therein, release the indenture (however termed/styled) upon the Claimant and cause the Claimant to

be restored to liberty and release the Claimant's property rights, as well as ALL property held uy

a storage contract in the “name” of the all-capital-letter “named” defendant within the alleged

Commercial/Civil/Cause within the alleged commercially “bonded” warehousing agency d.b.a., foy

commercial corporate Government construct d.b.a. the United States. That this arbitration awar

to be construed contextually and not otherwise and that if any portion and/or provision contained

within this arbitration award, the self-executing binding irrevocable contractual agreement coupled

with interests; is deemed non-binding it shall in no way affect any other portion of this arbitratian

SITCOMM ARBITRATION ASSOCIATION Page 8

der

the

1 is

of 20

 
Case 8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 13 of 24 Page

AUMBER: SAA-QI22V-VTX5-HQKX-QULUJUM-7452 AS3A-RE

award. That this Arbitrator is permitted and allowed to adjust the arbitration award to no less th
two times the original value of the properties associated with this agreement, plus the addition of
fines, penalties, and other assessments that are deemed reasonable to the Arbitrator upon
presentment of such claim, supported by prima facie evidence of the claim.

24, The defaulting party will be estopped from maintaining or enforcing the original
offer/presentment; i.e., the above referenced alleged Commercial/Civil/Cause as well as ALL
commercial paper (negotiable instruments) therein, within any court or administrative tribunal/y
within any venue, jurisdiction, and forum the Claimant may deem appropriate to proceed within
the event of ANY and ALL breach(s) of this contractual agreement by Respondent(s) to compel

specific performance and or damages arising from injuries therefrom. The defaulting party will be

foreclosed by laches and/or estoppel from maintaining or enforcing the original offer/presentment}i

any mode or manner whatsoever, at any time, within any proceeding/action.

25. Furthermore, the Respondent(s) are foreclosed against the enforcement, retaliation, assault,

infringement, imprisonment, trespass upon the rights, properties, estate, person whether legal,
natural or otherwise of the presenter/petitioner and/or his interest and/or his estate retroactively
present, post-actively, forever under any circumstances, guise, and/or presumption.

NOTICE OF COMMON-LAW ARBITRATION:

26. Please be advised that in-as-much as the Claimant has “secured” the “interest” in the “nal

of the all-capital-letter “named” defendant as employed/used upon the face; and within, ALL

documents/instruments/records within the alleged Commercial/Civil/Cause, to include any and alll

derivatives and variations in the spelling of said “name” except the “true name” of the Claimant,
through a Common-Law Copyright, filed for record within the Office of the Secretary of State and
having “perfected said interest” in same through incorporation within a Financing (and all
amendments and transcending filings thereto), by reference therein, the Claimant hereby and
herein, waives the Claimant’s rights as set, established, and the like therein, and as “perfected”
within said Financing Statement acting/operating to “register” said Copyright, to allow for the
Respondent(s) to enter the record of the alleged “court of record” within the alleged
Commercial/Civil/Cause for the SOLE purpose to correct said record and comply with Responden
agreed upon duty/obligation to write the “order” and cause same to be transmitted to restore and
release the Claimant, the Claimant’s corpus and ALL property currently under a “storage contrag
under the Claimant’s Common-Law Copyrighted trade-name: i.e., the all-capital-letter “named”
defendant within the above referenced alleged Commercial/Civil/Cause, within the alleged
commercially “bonded” warehousing agency d.b.a. the commercial corporate Government juridical

construct d.b.a. the United States. Please take special note, that the copyright is with reference t

the name and its direct association and/or correlation to the presenter.

SITCOMM ARBITRATION ASSOCIATION Page 9

D14

P-001

nit

nn

at

me

L(s)

2
tt

Net

‘of 20

 
Case 8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 14 of 24 Page|D 15

AUMBER: SAA-QI22V-VTX5-HQKX-QULUJUM-7452 A93A-RP-001

27. NOTICE: The Arbitrators, "Must not necessarily judge according to the strict law but as a

general rule ought chiefly to consider the principles of practical business."4

‘ "Internationally accepted principles of law governing contractual relations."®

. If the contract (valid or otherwise) contains an arbitration clause, then the proper forum to
determine whether the contract is void or not, is the arbitration tribunal.‘
That any determination by the Arbitrator is binding upon all parties, and that all parties
agree to abide by the decision of the Arbitrator. The Arbitrator is to render a decision baged
upon the facts and conclusions as presented within the terms and conditions of the contract.
Any default by any party must be supported by proof and evidence of said default, that
default shall serve as tacit acquiescence on behalf of the party who defaulted as having
agreed to the terms and conditions associated with the self-executing binding irrevocable
contract coupled with interests. That the Arbitrator is prohibited from considering and/or
relying on statutory law, as it has been held that any time any party relies on or enforces|a
statute, they possess no judicial power.

: “A judge ceases to set as a judicial officer because the governing principals of administrative
law provides that courts are prohibited from substituting their evidence, testimony, recorp,
arguments and rationale for that of the agency. Additionally, courts are prohibited from their
substituting their judgments for that of the agency."”

. " Judges who become involved in enforcement of mere statutes (civil or criminal in nature.
and otherwise), act as mere "clerks" of the involved agency... "8
« Their supposed 'court' becoming thus a court of limited jurisdiction' as a mere extension of
the involved agency for mere superior reviewing purposes."9 "When acting to enforce a
statute, the judge of the municipal court is acting an administrative officer and not as a
judicial capacity; courts in administrating or enforcing statutes do not act judicially. but,
merely administerially."!

‘ “Tt is basic in our law that an administrative agency may act only within the area of

——

jurisdiction marked out for it by law. If an individual does not come within the coverage q
the particular agency's enabling legislation the agency is without power to take any action
which affects him."!! "It is not every act, legislative in form, that is law. Law is something

more than mere will be exerted as an act of power...Arbitrary power, enforcing its edicts to

the injury of the person and property of its subjects is not law." 1?

 

4 Norske Atlas Insurance Co v London General Insurance Co (1927) 28 Lloyds List Rep 104.

5 Deutsche Schachtbau v R'As al-Khaimah National Oil Co (1990) 1 AC 295.

§ Heyman v Darwins Ltd. (1942) AC 356.

7 AISI v US, 568 F2d 284.

” KC. Davis, ADMIN. LAW, Ch. 1 (CTP. West's 1965 Ed.)

* K.C. Davis, ADMIN. LAW, P. 95, (CTP, 6 Ed. West's 1977) FRC v G.E. 281 US 464; Keller v PE, 261 US 428.
Thompson v Smith. 155 Va. 376. 154 SE 583, 71 ALR 604.

" Endicott v Perkins, 317 US 501.

2 Hurtado v. California (1884) 110 US 515 (1984).

SITCOMM ARBITRATION ASSOCIATION Page 10 of 20

 
Case é 9-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 15 of 24 Page

ER: SAA-QI22V-VTX5-HQK X-QULUJUM-7452 A93A-R

 

Some of the aforementioned cases are not published, however; these are still fundamenta!

principles of law, and one of the fundamental principles of arbitration is that the Arbitrator

D 16

P-00t

sits as judge over the facts, and as such to preserve the sanctity of the process and Arbitrator

receives the same immunity as a judge and is exempt from prosecution and or review, unless

they can be proved that the Arbitrator intentionally ignored the evidence and acted in

conspiracy to defraud the parties.

28. As the Claimant has no desire NOR wish to tie the hands of Respondent(s) in performing

Respondent(s) agreed upon duty/obligation as set, established, and agreed upon within this

Conditional Acceptance for Value and counter offer/claim for Proof of Claim and thereby create/cause

a “breach” of said contractually binding agreement on the part of the Respondent(s), Respondent(s) is

hereby; and herein, NOTICED that if this waiver of said Copyright is not liberal, NOR extensive
enough, to allow for the Respondent(s) to specifically perform all duties/obligations as set,

established, and agreed upon within the Conditional Acceptance for Value and counter offer/clain
Proof of Claim: Respondent(s) may: in “good faith” and NOT in fraud of the Claimant, take all
needed and required liberties with said Copyright and this waiver in order to fulfill and accompli

Respondent(s) duties/obligations set, established, and agreed upon between the parties to this

agreement.

29. If Respondent(s) has any questions and or concerns regarding said Copyright and or the
waiver, Respondent(s) is invited to address such questions and or concerns to the Claimant in

writing and causing said communiqués to be transmitted to the Claimant and below named

Notary/Third Party. The respondents have acted as if the contract quasi-or otherwise does not alhee

a binding obligation upon their persons, upon their organizations, upon their institutions, upon t
job qualifications, and breaching that obligation breaches the contract, for which they cannot add
due to the direct conflict of interest. It is as a result of that conflict of interest that binding

arbitration shall be instituted.

30. Your failure to respond, and this would include each of the Respondent(s) by their

representative, and if represented by the Attorney General, such representation must be responsive

for each State and/or State organization/department/agency, separately and severally to each of {
points of averment, failure to respond to a single point of averment will constitute acquiescence,

forfeiture, and a waiver of all rights with respects all of the points raised in this presentment.

31. Pursuant to the terms of the contractual agreement the Claimant has provided proof that

they have attempted to communicate with the Respondent(s) for compliance of the contractual
agreement and have exhausted the requirements of the contractual agreement in that regard.

32. The Respondent(s) have agreed and consented to binding arbitration under the terms

SITCOMM ARBITRATION ASSOCIATION Page 1 |

n for

h

UF

heir

ress

he

of 20

 
Casq8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 16 of 24 Page

(AOMBER: SAA-QI22V-VTX5-HQK X-QULUJUM-7452 AS3A-RF

of the contractual agreement and have waived all rights to vacate, modify, appeal, contest, or
collaterally attack the decision, rulings, orders, remedies, and/or award (both interim and final) of
this Arbitrator.

THE FEDERAL ARBITRATION ACT Application:

33. Pursuant to the contractual agreement’s arbitration clause, the agreement evidences a
transaction involving or affecting “commerce,” within the meaning of Article 9 United States Code
Subsection 1, and that the facts attributable to the claimant's in the underlying associated
matters/cause/actions are associated with the use of instrumentalities as described in the foreign
sovereign immunities act or otherwise affected “commerce among the several states” within the
meaning of the statute and Article 9 United States Code § 1.

34. DUE TO THE FACT THAT THE CONTRACTUAL AGREEMENT IS A BINDING
IRREVOCABLE CONTRACT WHICH AFFECTS “COMMERCE,” THE ARBITRATION
PROVISIONS CONTAINED WITHIN IT ARE “VALID, IRREVOCABLE AND ENFORCEABLE
WITHIN THE MEANING OF 9 UNITED STATESS CODE SUBSECTION 2.

35. “Valid, Irrevocable and Enforceable” arbitration agreements and the orders, rulings,

decisions, remedies, and award made therefrom may be enforced in the United States courts by w

of confirmation and entry of a judgment of the court within the meaning of the statute and Article 9

United States Codes § 9 and §13. The supreme court has explained, “ [t]here is nothing malleable
about ‘must grant,’ which unequivocally tells courts to grant confirmation in all cases, except whd
one of the ‘prescribed’ exceptions applies.”13 Confirmation of an award is generally a “summary
proceeding that merely makes what is already a final arbitration award a judgment of the court.”
36. It was held by the supreme court that “the “wholly groundless” !5 exception to

arbitrability is inconsistent with the federal arbitration act and this court’s precedent. Under the

arbitration is a matter of contract, and courts must enforce arbitration contracts according to their

D17

-OOl

ay

n.

14

act,

terms.!6 The parties to such a contract may agree to have an arbitrator decide not only the merits of

a particular dispute, but also “gateway’ questions of ‘arbitrability.” Therefore, when the parties’
contract delegates the arbitrability question to an arbitrator, a court may not override the contra
even if the court thinks that the arbitrability claim is wholly groundless.” !7

PROCEDURES ON ARBITRATION PROCEEDINGS:

ty

t,

37. The Claimant is seeking equitable relief and monetary damage relief from the Respondent(s)

and that the parties have agreed that arbitration proceedings should be bifurcated into separate

phases: Phase One (1) should address the claims for monetary damages: and Phase Two (2) should

address the claims for equitable relief.

 

3 Hall St, Assocs., L.L.C. y. Mattel, Inc., 552 U.S. 576, 587 (2008).
4 Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir. 1984).

8 Henry Schein, Inc., et al. v. Archer & White Sales, Inc. (2019).

16 Rent-A-Center, West, inc. v. Jackson, 561 US 63, 67.

" Ibid.

SITCOMM ARBITRATION ASSOCIATION Page 12)

of 20

 
Case 8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 17 of 24 Page

D18

AMBER: SAA-QI22V-VTX5-HQKX-QULUJUM-7452 A93A-RP-00!

38. The parties have stipulated that any court of original jurisdiction may enforce the
provisions of Phase Two (2) equitable relief awarded by the Arbitrator.

39. This Arbitrator shall have the exclusive jurisdiction for the enforcement of any and all
matters associated with Phase One (1) monetary damage relief.

40. Due to time constraints and the paramount danger affecting the public interest,

justice, and due process; the parties’ consented and applied for the arbitration proceedings to
commence without delay.

A}. First set of claims’ (due to the extensive nature of the claims, each of the claims by the
Claimant is incorporated herein by reference) ...

a The record shall reflect and note that the Claimant has attached a copy of the original
contract which list all the claims within the form of stipulation, that the parties have all agreed
and that they have incorporated each of those claims by reference. This Arbitrator finds that sud
incorporation is appropriate and accepts that incorporation as a matter of record.

Oo As noted above, the Claimant has alleged that the Respondent(s) have breached the

contractual agreement and because the agreement is binding on all parties and was irrevocable;

to,

h

the

Respondent(s) have acted in bad faith, with unclean hands, and have breached their fiduciary duty of

care, responsibilities and are liable to the Claimant for the amount of the contractual agreement
plus additional costs, fees, assessments, penalties, and other equitable relief remedies.
O That the Respondent(s) have agreed to discontinue all use of the Claimant’s
personal information, assets, properties, within its publication, its databases, its system of recor
keeping, and to have surrendered all records associated with this matter to the Claimant and ha
failed to do as agreed.

oO That the Respondent(s) have agreed to compensate the Claimant for their gross
misrepresentation of facts and other information pertinent to the welfare and well-being of the
Claimant. Respondent(s) have failed to provide such compensation as agreed and have failed to
provide any documentation which would substantiate their having complied with this requireme
the contractual agreement.

Qo That the Claimant has agreed and accepted the fact that the United States has
declared a national banking emergency which is supported by the “EMERGENCY ECONOMIC

BANKING RELIEF ACT,” “PROCLAMATION 2038, 2039, and 2040,” and the “NATIONAL

EMERGENCIES ACT,” which resulted in the suspension of all normal banking activities and have

agreed that any claim of debt by the Respondent(s) is fraudulent, and that they willfully attempt

and committed fraud against the Claimant.

| That the Respondent(s) have agreed that THE NATIONAL BANKING HOLIDAY

permits them to issue what’s known as emergency script as prescribed by the March 9, 1933 Act

reference notes of Congress lend to this conclusion), have agreed to issue book keeping entry credit

SITCOMM ARBITRATION ASSOCIATION Page 13

it

ive

nt of

ed

(the

of 20

 
Case 8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 18 of 24 Page|D 19

fo

and/or tax credits to the Claimant in the amount of the initial claim and owe Claimant as much as

AMBER: SAA-QI22V-VTX5-HQKX-QULUJUM-7452 A93A-RP-001

treble damages associated with the initial claim.

0 The Respondent(s) have further agreed to turn over any and all properties, assets,
securities, documents, accounting records to the claimant’s upon demand/default and have failed
and/or refused to do so, thus putting them in further breach in violation of the contractual
agreement, entitling the Claimant to equitable relief.

The findings and determination of THIS ARBITRATOR:

41. It is the determination of this Arbitrator that the following are facts that are undisputed

and uncontroverted:

a. That there is a binding irrevocable contractual agreement that has been coupled with
interests that exist between the parties.

b. That the parties had a pre-established relationship which placed an obligation on
each to communicate with the other.

c. That the Respondent(s) have made changes to the original agreement which
permitted and allowed the Claimant to present a counter offer and/or conditional acceptance of the
offer to change the agreement to the Respondent(s).

d. That the self-executing binding contract coupled with interests stands as irrevocable.
e. That the Respondent(s) have agreed to the contract, agreed to all the terms and
conditions of the contract by their acceptance of the waiver which was included as part of the
contractual agreement; that waiver being the right not to respond as highlighted by the Supreme
Court of the United States-

42. "Due process requires, at a minimum: that an individual be given a meaningful
opportunity to be heard prior to being subjected by force of law to a significant deprivation. . .. That
the hearing required by due process is subject to waiver and is not fixed in form does not. affect its
root requirement that an individual be given an opportunity for a hearing before he is deprived of
any significant property interest... "!8
43. "In the latter case!9 we said that the right to be heard ‘has little reality or worth unless gne is
informed that the matter is pending and can choose for himself whether to appear or default,
acquiesce or contest.’29 The Respondent(s) have failed to provide proof that they have not received
and/or been notified of the existence of the contract and of their right to waiver.

44, The Respondent(s) failure to respond constituted an act of “tacit acquiescence.”

45. Respondent(s) have failed and/or refused to respond and provide the requested and
necessary Proof of Claims as requested by the Claimant. Therefore, it shall be held, noted and

agreed to by all the parties; that a general response, a nonspecific response, or a failure to respon

 

'S Randone v. Appellate Department, 1971, 5 C3d 536, 550.
Mullane v. Central Hanover Trust Co., 339 U.S. 306
® Sniadach v. Family Finance Corp., 395 U.S. 337, 339, 340

SITCOMM ARBITRATION ASSOCIATION Page 14 pf 20

 
Case 8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 19 of 24 Page|D 20

MBER: SAA-QI22V-VTX5-HQK X-QULUJUM-7452 A93A-RP-001

 
 
 
 

with specificities and facts and conclusions of common law, and/or to provide the requested
information and documentation that is necessary and in support of the agreement shall constitute|a
failure and a deliberate and intentional refusal to respond and as a result thereby and/or therein,
expressing the defaulting party’s consent and agreement to said facts and as a result of the self-
executing agreement, the following is contingent upon their failure to respond in good faith, with
specificity, with facts and conclusions of common-law to each and every averment, condition, and/qr
claim raised; as they operate in favor of the Claimant, through “tacit acquiescence.” Respondent(s
NOT ONLY expressly affirm the truth and validity of said facts set, established, and agreed upon
between the parties to the Conditional Acceptance for Value and counter offer/claim for Proof of
Claim, but also Respondent(s) have agreed and consented to Respondent(s) having a duty and
obligation to provide the requested and necessary Proof of Claims which will create and establish for
Respondent(s) an estoppel in this matter(s), and ALL matters relating hereto; and arising
necessarily therefrom...

and

46. Respondent(s) have waived all rights, claims, defenses, and/or standing respecting the
matter and is estopped from any collateral attacks and/or seeking disposition from any other venue
as a result of the knowing, intentional and deliberate consent to the contractual agreement.
a. This Arbitrator finds that the Claimant as well as the Respondent(s) are consenting adults,
having attained the age of the majority; not a minor, not an infant, not a delinquent, and/or. a
decedent. All parties are fully capable of entering into and negotiating contracts: and
b. I do not find any of the parties to be suffering from a mental disease and/or defect that would
have prevented and/or interfered with their knowing and intentional entering into the
binding contractual agreement; and
The arbitration hearing was held on May 08, 2019 at which time this Arbitrator reviewed all

contractual agreements and documentary evidence submitted by the parties in this mattey.

ay

d. This Arbitrator fully considered and grated the Claimant's request of February 17 , 2019 fa
summary disposition and further considered all the evidence in reference to the contractual
agreement.

e. This Arbitrator finds that the contractual agreement is binding on all parties, remains
irrevocable and that the contractual agreement remains in effect as stipulated within the
agreement until all the obligations are satisfied by the defaulting party. As of this day, thpse
obligations have not been satisfied and I hereby order the Respondent(s) to satisfy the

obligations according to the terms of the contractual agreement, which is not inconsistent

with this order; and

SITCOMM ARBITRATION ASSOCIATION Page 15 qf 20

 
Case,8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 20 of 24 Page

48.

SITCOMM ARBITRATION ASSOCIATION

,

MBER: SAA-QI22V-VTX5-HQKX-QULUJUM-7452

£ This Arbitrator finds that the Respondent(s) have failed to fully perform to the terms of the

agreement and that the Claimant is entitled to immediate and unconditional remedy as

prescribed within the terms of the contractual agreement; and

A prior relationship did exist between the parties and the Respondent(s) had an obligation |to

respond to the reasonable request of the Claimant; and

The Respondent(s) failed to provide proof that they have not received and/or been notified of

the existence of the contractual agreement and of their right to waiver: and

The Respondent(s) failed to respond to the contractual agreement mailed with proof of

service by the Claimant on January 03, 2019 which constituted an act of “tacit acquiescence:

and

The Respondent(s) have failed to fully perform to the terms of the agreement and the

n

Claimant is entitled to immediate and unconditional remedy as prescribed within the term

of the contractual agreement; and
Therefore, this Arbitrator awards Claimant, Robert Briant Paterson: a total of $ 240,000.00
(Two Hundred Forty Thousand U.S. Dollars and No Cents) from Respondent(s) BANK OF
NEW YORK MELLON and SHELLPOINT MORTGAGE SERVICING; as stipulated for

breach of the contractual agreement and as agreed to by the parties. This amount is

consistent with treble damages. The breakdown of such contractual agreement is as follows:

and

This Arbitrator awards Claimant, Robert Briant Paterson $ 120,000.00 (One Hundred
Twenty Thousand U.S. Dollars and No Cents) from Respondent BANK OF NEW YORK
MELLON. as stipulated for breach of the contractual agreement and as agreed to by the

parties; and

This Arbitrator awards Claimant, Robert Briant Paterson $ 120,000.00 (One Hundred

Twenty Thousand U.S. Dollars and No Cents) from Respondent SHELLPOINT MORTGAGE

te

SERVICING: as stipulated for breach of the contractual agreement and as agreed to by th

parties; and
The Respondent(s) have thirty (30) days from receipt of this Award to comply with the
decision of this Arbitrator. In the event that the Respondent(s) fail to comply with the

decision of this Award, this Arbitrator may re-visit this matter to award the Claimant with

punitive damages.

D21

A93A-RP-D0l

The agreement stipulates that this Arbitrator may adjust the amount of the award to include

fees, adjustments, costs, and other expenses.

The Supreme Court has explained, “Jhere is nothing malleable about ‘must grant,’

 

Page 16 pf 20
 
  

Case 8:4 c-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 21 of 24 Page|D 22

sifSAA-QI22V-VTX5-HQK X-QULUJUM-7452 A93A-RP-0OI

   

A which unequivocally tells courts to grant confirmation in all cases, except when one of the

" - ‘prescribed’ exceptions applies.”21 A Judicial review of an azbitrator’s award is extremely limited,
and the court must accept the arbitrator's credibility determinations, even where there is conflicting
evidence and room for choice exists22 “An arbitrator's award should not be vacated for errors of law
and fact committed by the arbitrator and the courts should not attempt to mold the award to
conform to their sense of justice.”?
49. This order shall be binding on all the parties, in all jurisdictions, and shall take
precedent over all collateral and/or related matters heretofore, at present and forthwith until the
agreement is fully satisfied. The Respondent(s) are estopped from maintaining and/or bringing forth
any action against the Claimant, the Claimant's heirs, and/or the Claimant’s properties
permanently. This order shall constitute a permanent injunction against the Respondent(s)
respecting the Claimant's and the Claimant’s interest; comprised and embodied within the

contractual agreement.

50. The Respondent(s) are hereby ordered to release any and all claims against any and all

oF

properties of the Claimant's, to return any and all properties held in any manner, to include record

oF

documents, audiotapes, discoveries, exculpatory or otherwise, and that this order/mandate shall no
be construed other than its intent and its contextual rendering.

51. Accordingly, Justice Kavanaugh of the Supreme Court expressed his opinion as “We
must interpret the Act as written, and the Act in turn requires that we interpret the contract as
written. When the parties’ contract delegates the arbitrability question to an arbitrator, a court may
not override the contract. In those circumstances, a court possesses no power to decide the
arbitrability issue. That is true even if the court thinks that the argument that the arbitration
agreement applies to a particular dispute is wholly groundless.”24

52. Further, Kavanaugh continued; “That conclusion follows not only from the text of the Act hut

also from precedent. We have held that a court may not “rule on the potential merits of the

tw

underlying” claim that is assigned by contract to an arbitrator, “even if it appears to the court to b

eee

frivolous.”25 A court has “no business weighing the merits of the grievance” because the “agreem¢ nt

is to submit all grievances to arbitration, not merely those which the court will deem meritorious. |’26

AT&T Technologies principle applies with equal force to the threshold issue of arbitrability. Just 4s a

court may not decide a merits question that the parties have delegated to an arbitrator, a court may

not decide an arbitrability question that the parties have delegated to an arbitrator.

This award is consistent with the following:

 

21 Hall St. Assocs., LLC v. Mattel, Inc., 552. U.S. 576, 587 (2008).
22 Matter of Long Is. Ins. Co. v. Motor Vehicle Accident indemnification Corp., 57 AD3d 670, 869 NYS2d 195 (2nd Dept. 2008). White v.

Roosevelt Union Free School District Board of Educ., 147 AD3d 1071, 48 NYS3d 220 (2nd Dept., 2017).
2 Aftor v. Geico Insurance Co., 110 AD3d 1062, 974 NYS2d 95 (2nd Dept., 2013).

4 Henry Schein, Inc., et al. v. Archer & White Sales, Inc, (2019).

2 AT&T Technologies, Inc, v. Communications Workers, 475 U. S. 643, 649-650 (1986).

2% Steehvorkers v. American Mjg. Co., 363 U. S. 564, 568 (1960).

SITCOMM ARBITRATION ASSOCIATION Page 17/of 20

 
Case 8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 22 of 24 Page|D 23

(MBER: SAA-QI22V-VTX5-HQKX-QULUJ UM-7452 A93A-RF-001

53. 5 U.S. Code § 572 - General authority
(a) An agency may use a dispute resolution proceeding for the resolution of an issue in controversy
that relates to an administrative program, if the parties agree to such proceeding.
(b)An agency shall consider not using a dispute resolution proceeding if—

(1) A definitive or authoritative resolution of the matter is required for precedential value, and such
a proceeding is not likely to be accepted generally as an authoritative precedent;
(2) The matter involves or may bear upon significant questions of Government policy that require
additional procedures before a final resolution may be made, and such a proceeding would not likely
serve to develop a recommended policy for the agency;

(3) Maintaining established policies is of special importance, so that variations among individual

UG

decisions are not increased and such a proceeding would not likely reach consistent results amon

individual decisions:

(4) The matter significantly affects persons or organizations who are not parties to the proceeding
(5) A full public record of the proceeding is important, and a dispute resolution proceeding canno}
provide such a record; and
(6) The agency must maintain continuing jurisdiction over the matter with authority to alter the

disposition of the matter in the light of changed circumstances, and a dispute resolution proceeding

would interfere with the agency’s fulfilling that requirement.

(7) Alternative means of dispute resolution authorized under this subchapter are voluntary

procedures which supplement rather than limit other available agency dispute resolution

techniques.27

54. The Claimant and Respondent(s) have agreed that this private contractual agreement

involving private parties has no bearing on the public and/or the SITCOMM ARBITRATION

ASSOCIATION'S policies and/or procedures, and that the award is consistent with the terms of the

agreement and the general principles of arbitration that have been delineated through the annuals a

time.
55. That the contractual agreement between the parties was specific to the parties only and did
not involve any nonrelated party and/or entity, does not affect government and/or its abilities to

carry out its functions, policies, and/or procedures. That the parties saw arbitration as an alternptive

remedy and agree to the alternative remedy within the construct of the binding irrevocable

contractual agreement that remains coupled with interests.
56. That the term and/or phrase agency as defined by the statute does not apply to the parties

and their private contractual! matters, - (1)“agency” means each authority of the Government ofthe

United States, whether or not it is within or subject to review by another agency, but does not

 

27 Added Pub. L. 101-552, § 4(b), Nov. 15, 1990, 104 Stat. 2739, § 582; renumbered § 572, Pub. L. 102-354, § 3(b)(2), Aug. 26, 1992, 146 Stat.
944.

SITCOMM ARBITRATION ASSOCIATION Page [8 of 20

 
 

(MBER: SAA-QI22V-VTX5-HQKX-QULUJUM-7452

Case 8:19-mc-00069-JSM-SPF Document 1-1 Filed 06/12/19 Page 23 of 24 Page

4

A93A-RP5

include— (A) the Congress: (B) the courts of the United States: (C) the governments of the territor}

or possessions of the United States; (D) the government of the District of Columbia; (E) agencies

composed of representatives of the parties or of representatives of organizations of the parties to the

disputes determined by them: (F) courts martial and military commissions; (G) military authority

D 24
001

es

exercised in the field in time of war or in occupied territory; or (H) functions conferred by: subchapter

Il of; or sections 1884, 1891-1902, and former appendix; 1.
(a) that none of the following cases apply wherein the award may be vacated—

() As this Arbitrator relied upon the facts and evidence?’ presented and that the award was not

procured by corruption, fraud, or undue means; and/or

(2) That no aspect of the parties political affiliation, sexual orientation, gender, religious Association,

and/or otherwise partiality or corruption are present in the Arbitrators, or and/or the issuance of this

award; and/or

(3) The Arbitrator is not guilty of misconduct in refusing to postpone the hearing, as each party was

given an opportunity to have such a hearing postponed whether or not they provided sufficient

cause, or and that there was in no case a refusal to hear evidence pertinent and material to the

controversy; or any misbehavior by which the rights of any party could be perceived as having be¢n

prejudiced; and/or

(4) That the Arbitrator operated only within the powers delegated by the contractual agreement,

powers that were detailed in the agreement, and to the best of the Arbitrator’s ability have perfeatly

executed those powers to the extent that a mutual, final, and definite award upon the subject matter

submitted has been rendered. Title 5 §572 has been complied with by this Arbitrator and SITCOMM

ARBITRATION ASSOCIATION.

57. That this award may only be modified under the following circumstances —

(a) Where there was an evident material miscalculation of figures or an evident material mistake in

the description of any person, thing,
contract and the amount specified within the agreement; and

(b) Where the Arbitrators may have awarded upon a matter not submitted to them, unless it is a

matter not affecting the merits of the decision upon the matter submitted, the Arbitrator has relied

upon the evidence presented and the contractual agreement and terms specified therein; and

(c) Where the award is imperfect in matter of form not affecting the merits of the controversy.

This Arbitrator may modify and correct the award, so as to affect the intent thereof and promote

or property referred to in the award, the Arbitrator relied on the

justice between the parties, the Arbitrator has intended to promote justice, fairness, and render due

process between the parties irrespective of the Arbitrator’s personal opinion, rationale, arguments

and/or disposition.

 

28 Singh v. Raymond James Fin. Servs., Inc., No. 13-ev-
not explain their rationale for an award’” (quoting Barbier v. Shearson Lehman Hutton inc., 948 F.2d 117, 121 (2d Cir. 1991)).

SITCOMM ARBITRATION ASSOCIATION

1323, 2014 WL 11370123, (S.D.N.Y. March 28, 2014). “[Tlypically, ‘arbitrators need

Page I? of 20

 
Case 8:19-mc-00069-JSM-SPF Document1-1 Filed 06/12/19 Page 24 of 24 Page|D 25

,UMBER: SAA-QI22V-VTX5-HQKX-QULUJUM-7452 A93A-RP-G01

58. It shall be forever known and stated, that this Arbitrator relied on the evidence

presented and the intentions of the contract; and not otherwise. That I am duly appointed by the
parties as stipulated in the agreement and as per the law this order is binding on all parties and |
have come to the conclusions stated herein based on the facts and the evidence presented at the tim:
of this arbitration award. This decision and/or rendering is not interim, that this is a final decree
and judgment by this Arbitrator shall remain in effect and enforced as un-amendable immediately

upon issuance.

NOTICE OF THE ISSUANCE OF THE AWARD TO BE DELIVERED TO:

ORIGINAL:
CLAIMANT
Robert Briant Paterson
ADDRESS: 13913 Cherry Creek Drive
Tampa, Florida 33618
United States of America
COPIES:
RESPONDENT(S)
Bank of New York Mellon
240 Greenwich Street
New York, New York 10286
Shellpoint Mortgage Servicing
55 Beattie Place, Suite 500 MS-501
Greenville, South Carolina 29601
EMAIL: panamabobi@protonmail.com

SO, AWARDED.
Be it so this 18th day May 2019.

At: Laurel, Mississippi

IMPORTANT NOTICI::

Committee Member's Signature*,

Certification of services rendered. The Original Arbi

retained as private property. No Trespass. Certified Copies of the Original can

SITCOMM

SITCOMM ARBITRATION ASSOCIATION

ARBITRATION ASSOCIATION.

tration Award 1s given to the Clannant t

 

Po

Tihaaw™ ALDEN A. BENNI

only be issued with permission of

Page 2¢

PTE

Pae

ETT

be

of 20 |

 
